                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

JOSEPH WALKER,

        Plaintiff,

   v.                                                      Case No. 20-CV-487

CITY OF MILWAUKEE, et al.,

        Defendants.


ORDER ON MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING
              FEE AND SCREENING OF COMPLAINT


        On March 26, 2020, Joseph Walker filed a pro se complaint against the City of

Milwaukee, the Milwaukee Police Department (“MPD”), five individual MPD officers, and

several unnamed MPD officers under 42 U.S.C. § 1983. (Docket # 1.) Walker also moves for

leave to proceed without prepayment of the filing fee (in forma pauperis). (Docket # 2.) Because

I find that Walker is indigent and that his complaint states a claim, his motion will be granted.

However, because he sues a non-suable entity under § 1983, Walker will be given leave to

amend his complaint.

                                         ANALYSIS

        The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure indigent

litigants meaningful access to the federal courts while at the same time prevent indigent

litigants from filing frivolous, malicious, or repetitive lawsuits. Nietzke v. Williams, 490 U.S.

319, 324 (1989). To authorize a litigant to proceed in forma pauperis, the court must first

determine whether the litigant is able to pay the costs of commencing the action. 28 U.S.C. §

1915(a). Second, the court must determine whether the action is frivolous or malicious, fails
to state a claim on which relief may be granted, or seeks monetary relief against a defendant

who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i)–(iii).

       The standards for reviewing dismissal for failure to state a claim under 28 U.S.C. §

1915(e)(2)(B)(ii) are the same as those for reviewing a dismissal under Federal Rule of Civil

Procedure 12(b)(6). See DeWalt v. Carter, 224 F.3d 607, 611–12 (7th Cir. 2000). In evaluating

whether a plaintiff’s complaint fails to state a claim, a court must take the plaintiff’s factual

allegations as true and draw all reasonable inferences in her favor. Id. at 612. Although a

complaint need not contain “‘detailed factual allegations,’” a complaint that offers “‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’”

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007)).

       According to Walker’s motion, he is unemployed, receives $854.00 per month in SSI,

and has $30.00 in assets. (Docket # 2 at 1–4.) Walker has $900.00 per month in expenses.

(Id.) I therefore conclude that he is unable to pay the filing fee and turn to the question of

whether his complaint is frivolous, malicious, or fails to state a claim. To state a claim for

relief under 42 U.S.C. § 1983, a plaintiff must allege: (1) that he was deprived of a right secured

by the Constitution or laws of the United States and (2) that the person who deprived him of

that right acted under color of state law. Gomez v. Toledo, 446 U.S. 635, 640 (1980). Because

Walker is representing himself, I construe his complaint liberally. See Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Walker alleges that on April 5, 2014, a non-emergency call was placed to the MPD

from Walker’s mother, advising that Walker was distraught and contemplating suicide, and

has a history of mental health issues and depression. (Docket # 1 at 15.) Walker alleges that

                                                2
when officers arrived at Walker’s home, they saw that Walker and his mother were outside

the house and were no longer in danger. (Id.) Walker alleges that he was unarmed and stood

on his front porch when confronted by the officers. (Id.) Walker alleges that defendant Officer

Balbir Mahay began shooting blindly through Walker’s door and wall and that Walker was

hit. (Id. at 16.) Walker alleges that despite informing the officers that he had been shot, the

officers grabbed him and dragged him down the front steps instead of tending to his wound.

(Id.) Walker raises eight causes of action against the defendants under § 1983, including

unlawful arrest, unreasonable search, excessive force, and failure to properly train officers.

(Id. at 17–25.) Walker further alleges that the City of Milwaukee is liable for the officers’

actions under Wisconsin law. (Id. at 19–20.)

       As an initial matter, Walker sues the MPD. The capacity of an entity “to sue or be

sued” is determined by state law. Fed. R. Civ. P. 17(b). While a city may be sued pursuant

to Wis. Stat. § 62.25, individual agencies and departments may not, including police

departments. See Whiting v. Marathon County Sheriff’s Dep’t, 382 F.3d 700, 704 (7th Cir. 2004)

(citing Buchanan v. Kenosha, 57 F. Supp. 2d 675, 678 (E.D. Wis. 1999)). Thus, because the

police department is an agency of the City of Milwaukee, the MPD is not a proper defendant

in this case. As to the remaining defendants, however, Walker’s complaint states a claim

under § 1983. Walker will be given leave to amend his complaint to remove the MPD as a

defendant in this case. Walker has fourteen (14) days to file an amended complaint. The

amended complaint must bear the docket number assigned to this case and must be labeled

“Amended Complaint.” Walker is advised that the amended complaint replaces the prior

complaint and the amended complaint must be complete in itself without reference to the

prior complaint. Accordingly, matters not set forth in the amended complaint are, in effect,

                                               3
withdrawn. Duda v. Board of Educ. of Franklin Park Public School Dist. No. 84, 133 F.3d 1054,

1057 (7th Cir. 1998).

                                           ORDER

       NOW, THEREFORE, IT IS ORDERED that Walker’s motion for leave to proceed

without prepayment of the filing fee (Docket # 2) is GRANTED.

       IT IS FURTHER ORDERED that Walker has fourteen (14) days to file an amended

complaint consistent with this decision.



       Dated at Milwaukee, Wisconsin this 27th day of March, 2020.


                                                  BY THE COURT


                                                  s/Nancy Joseph_____________
                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                             4
